DETAILED ACTION
By this Office Action the Notice of Allowance mailed 01/26/2022 is withdrawn.Because claims 1-25 would be rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of U.S. Pat. No. 10,563,681 to Kamen. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-25 are anticipated by Patent claims 1-25. Independent Patent claims 1, 16, 17, 20, 22 and 25 each recite either a protective mechanism comprising (claims 1, 16, 17, 20 and 25) or an apparatus comprising (claim 22) first and second rail projections (see at least line 11 of claim 1). Therefore, Patent claims 1-25 of Kamen (‘681) are in essence a “species” of the generic invention of application claims 1-25 (i.e. first and second alignment members are now claimed in at least line 11 of claim 1). It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,563,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 This action is in response to amendments and arguments received on 12/30/2021. Claims 1-25 were previously pending. Claim 18 is amended. Applicant’s amendments to the claims and drawings have overcome each and every objection previously set forth in the Non-Final Office mailed on 10/01/2021.
A complete action on the merits of claims 1-25 follows below.

Allowable Subject Matter
Claims 1-25 are allowed.
Claim 1 is allowed for disclosing “first and second alignment members, the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 is Bar (US Publication No. 2006/0289083).Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown below); but does not teach the claimed alignment members stated allowable above.

    PNG
    media_image1.png
    666
    965
    media_image1.png
    Greyscale

Claims 2-15 are allowed due to dependency on allowed claim 1.

Claim 16 is allowed for disclosing “first and second alignment members, the alignment members are configured to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 16 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member, cover member, backstop member and first compliant gasket (shown above); but does not teach the claimed alignment members stated allowable above.

Claim 17 is allowed for disclosing “first and second alignment members, each including a respective web portion and a respective head portion, the respective web portion configured to couple the respective head portion to the guide member face, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 17 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 18-19 are allowed due to dependency on allowed claim 17.

Claim 20 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 20 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claim 21 is allowed due to dependency on allowed claim 20.

Claim 22 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the protective member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 22 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.
Claims 23-24 are allowed due to dependency on allowed claim 22.

Claim 25 is allowed for disclosing “first and second alignment members, wherein the alignment members are disposed in spaced relation to the actuation member to guide a medical device to interact with the actuation member to thereby pivot the cover member to uncover the connector prior to the medical device engaging with the connector”.These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 25 is Bar.Bar teaches the claimed guide member (36), connector (52), actuation member and cover member (shown above); but does not teach the claimed alignment members stated allowable above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723